Name: Council Regulation (EEC) No 2167/80 of 11 August 1980 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Iceland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 212/ 12 Official Journal of the European Communities 15. 8 . 80 COUNCIL REGULATION (EEC) No 2167/80 of 11 August 1980 laying down certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Iceland measures which authorize such fishing temporarily on the basis of Article 103 of the Treaty, HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 1 August to 31 December 1980, vessels flying the flag of Iceland shall be autho ­ rized to fish in the fisheries zones of Member States only for capelin and only within the part of the said fishing zones situated off the East Greenland coast north of 67 ° N and seawards of 12 nautical miles from the baselines from which territorial waters are measured . 2 . The total volume of catches may not exceed 120 000 tonnes. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas, following the decision of the Danish Govern ­ ment to extend the fishing zone off the east coast of Greenland to the north of 67 ° N, fishing activities in those waters shall be subject to the relevant Commu ­ nity rules ; Whereas, at the request of the Icelandic authorities, consultations were held between the Community and Iceland with a view to determining the conditions under which certain Icelandic fishing activities could be carried out in those waters during 1980 ; Whereas, in the course of those consultations, the Icelandic authorities requested the opening of negotia ­ tions with the Communities in order to conclude a Framework Agreement on fishing ; Whereas the continuance of fishing activities by Icelandic vessels in those waters should be authorized during an interim period in order to avoid an interrup ­ tion of the 1980 fishing season during the course of the negotiations for the conclusion of a Framework Agreement establishing the mutual fishing relations between the two Parties ; Whereas, in order to control fishing activities, it is necessary to make them subject to a system of licensing and to fix detailed rules relating thereto ; Whereas the fishing season for capelin , of a limited period of the year, is already under way in the waters adjoining Community waters ; whereas it is , therefore , difficult to introduce at short notice , for the 1980 fishing season , the usual reporting system ; whereas, in addition , the Icelandic authorities have undertaken to report to the Commission catches of capelin made during that season , the reporting system should not be applied to capelin fishing ; Whereas, in order to avoid an interruption of the tradi ­ tional fishing season of Icelandic fishermen in the Community fishing zone, it is necessary to adopt Article 2 1 . Vessels fishing under the quota established in Article 1 shall comply with the conservation and control measures provided for in this Regulation and all other provisions governing fishing in the zone defined in Article 1 . 2 . Vessels referred to in paragraph 1 shall keep a log-book in which the information specified in the Annex shall be entered . 3 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessel on both sides and on each side of the vessel 's superstructure in the most clearly visible position . Article J 1 . As from 1 October 1980 fishing referred to in Article 1 shall be permitted only where a licence issued by the Commission on behalf of the Commu ­ nity at the request of the Icelandic authorities is held on board and where the conditions set out in the licence are observed . 2 . The number of licences which may be issued shall not exceed 60 . 15 . 8 . 80 Official Journal of the European Communities No L 212/ 13 3 . when an application for a licence is submitted to the Commission , the following information shall be supplied : (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; (i) intended method of fishing ; (j) intended area of fishing ; (k) species for which it is intended to fish ; (1 ) period for which a licence is requested . 4 . Each licence shall be valid for one vessel only. Where several vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . 5 . Licences may be cancelled with a view to issuing new licences . Cancellation shall take effect from the date of the surrender of the licence to the Commis ­ sion . Article 4 The competent authorities of the Member States shall take appropriate steps, including the regular inspec ­ tion of vessels, to ensure the observance of this Regula ­ tion . Article ") Where an infringement has been duly established, the Member States shall , without delay, inform the Commission of the name of the vessel involved and of any action they have taken . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 August 1980 . For the Council The President G. THORN No L 212/ 14 Official Journal of the European Communities 15 . 8 . 80 ANNEX The following details are to be entered in the log-book after each haul : 1 . the quantity (in kg) of each species caught ; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches were made ; 4 . the fishing method used .